DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, and 6–12 is/are pending.
Claim(s) 3–5 is/are canceled.

Drawings
The drawings were received on 25 February 2021.  These drawings are acceptable.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claims(s) 1, 2, and 6–12 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ishii (JP 2014-232704 A).
1 of the element F with respect to the element A contained in the lithium compound satisfies an equation of 0.3 ≤ (F/A)1 ≤ 6 (Fig. 1, [0018]).
The cited prior art of record, alone or in combination, do not disclose, teach, or suggest the following distinguishing feature(s):
A nonaqueous electrolyte secondary battery comprising a negative electrode including a coating film, wherein in a vicinity of a surface of the coating film, a molar ratio: (F/A)1 of the element F with respect to the element A contained in the lithium compound, wherein in a vicinity of an interface between the coating film and a surface of a negative electrode active material 2 of the element F with respect to the element A contained in the lithium compound satisfies an equation of 1.2 ≤ (F/A)1/(F/A)2 ≤ 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725